             Case MDL No. 2887 Document 1 Filed 02/20/19 Page 1 of 2



              B E F O R E T H E U N I T E D S TAT E S J U D I C I A L PA N E L
                        O N M U LT I D I S T R I C T L I T I G AT I O N



In Re Hill’s Pet Nutrition                                            MDL No. ________
Dog Food Recall Litigation



          Plaintiffs’ Motion for Transfer of Actions to the
      Northern District of California Pursuant to 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407, plaintiﬀ John Navarrete in the Northern District of

California action, No. 3:19-cv-00767, and plaintiﬀs Ann Bauer, Forrest Cleveland, Kimberly Mull,

Jill Cole, Lorie Pritchard, Karen Guinen, Donna Lee Soltis, Lyn Shanley, Yasser Daoudi, and

Wendy Henry in the Northern District of California action, No. 3:19-cv-00908 (collectively,

“Plaintiﬀs”), respectfully move for transfer and consolidation of the civil actions listed in the

Schedule of Actions, filed herewith.

       For the reasons set forth in Plaintiﬀs’ accompanying Memorandum in Support, Plaintiﬀs

respectfully request the U.S. Judicial Panel on Multidistrict Litigation to issue an order

transferring the six actions listed in the accompanying Schedule of Actions, as well as any

subsequently filed tag-along actions, to the U.S. District Court for the Northern District of

California, before Judge William H. Alsup, for consolidated pretrial proceedings.



Date: February 20, 2019                        Schubert Jonckheer & Kolbe LLP


                                               BY:      /s/ Noah M. Schubert




                                               —1 —
Case MDL No. 2887 Document 1 Filed 02/20/19 Page 2 of 2



                        Robert C. Schubert
                        Willem F. Jonckheer
                        Noah M. Schubert
                        Kathryn Y. Schubert
                        Schubert Jonckheer & Kolbe LLP
                        Three Embarcadero Ctr Ste 1650
                        San Francisco, CA 94111-4018
                        Ph: 415.788.4220
                        Fx: 415.788.0161
                        rschubert@sjk.law
                        wjonckheer@sjk.law
                        nschubert@sjk.law
                        kschubert@sjk.law

                        Attorneys for Plaintiﬀs John Navarrete,
                        Ann Bauer, Forrest Cleveland, Kimberly Mull,
                        Jill Cole, Lorie Pritchard, Karen Guinen,
                        Donna Lee Soltis, Lyn Shanley, Yasser Daoudi,
                        and Wendy Henry, Individually and on Behalf
                        of All Others Similarly Situated




                         —2 —
